DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 6-25 are pending in the application.  Claims 1-5 are cancelled.
Priority
	This application is a continuation of U.S. Application No. 16/322,227, filed on January 31, 
2019, which is a U.S. National Stage entry of International Application No. PCT/JP2017/028504, filed on August 7, 2017, which claims priority benefit of foreign application JP2016-155175, filed on August 8, 2016.
Terminal Disclaimer
The terminal disclaimer filed on 01/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,646,491 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have persuasively argued that the claimed method of reducing menstrual pain in a human patient in need thereof, comprising administering the recited compound or a salt thereof in an amount of 75 mg, calculated as a free form, per day, is novel and unobvious over the prior art.  In particular, the cited prior art (see Office action of 09/29/2021) combined does not reasonably predict that a 75 mg daily dose of the compound would be capable of not only alleviating pain associated with endometriosis, but also of avoiding concomitant reduction in bone mineralization.  Further, a person of ordinary skill in the art at the time the application was effectively filed would not have found it obvious to administer a dose of 75 mg/day to alleviate pain, instead of, for example, 50 mg/day, considering the results of Applicants’ tests (see Figure 2), thereby achieving the benefits of both alleviating pain and avoiding undesirable bone loss at the claimed dosage level.  As the demonstrated function of the compound (pain relief w/o bone loss) involves reducing estrogen secretion upon its administration, the associated method of claim 16 is allowable for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 6-25, renumbered 1-20 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625